Citation Nr: 0325294	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a condition of the 
left chest.

2.  Entitlement to service connection for degenerative joint 
disease of both knees. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to May 1973 
and had active duty for training as a member of the United 
States Army Reserves from June 1975 to March 1987.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO).  This case was previously before the 
Board and was remanded to the RO in August 2000.  In April 
2003, the RO issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the veteran's claims.  The 
case has been returned to the Board for further proceedings.  

The issue of entitlement to service connection for 
degenerative joint disease of both knees will be addressed in 
the Remand section of this decision.  


FINDING OF FACT

The medical evidence of record does not reflect that a 
disability of the left chest currently exists.


CONCLUSION OF LAW

A condition of the left chest was not incurred in or was due 
to service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a condition of the 
left chest.

The veteran contends that he has a condition of the left 
chest which was caused by his military service.

At the outset of its discussion, the Board wishes to make it 
clear that extensive searches for service medical records for 
the veteran's period of active service from March 1970 to May 
1973 have been unsuccessful.  See VA Form 70-3101-4, Request 
for Information, from the National Personnel Records Center 
(NPRC) dated in August 1988.  Since VA has been unable to 
obtain the veteran's service medical records, it has a 
heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of the veteran's claim is undertaken with this duty in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of this issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to 
the enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See, e.g. the Board's August 10, 2000 
decision.  More recently, the RO applied the correct, current 
standard of review in the April 2003 SSOC.  Thus, any 
deficiency in the RO's previous adjudication has been 
remedied.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will apply the current standard of review in 
adjudicating the veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
March 1995 Statement of the Case (SOC), and the November 
1995, August 1998, May 1999, December 1999 and April 2003 
SSOCs.  Crucially, the veteran was notified by letter from 
the RO in December 2002 and by way of the April 2003 SSOC of 
the evidence necessary to substantiate his claim as well as 
the evidence he was expected to obtain and which evidence VA 
would obtain.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The Board's August 2000 
remand was calculated to assist the veteran in developing his 
claim.  Additional evidence, which will be discussed below, 
has been added to the veteran's VA claims folder.  

As discussed above, the veteran's service medical records for 
his period of active duty from March 1970 to May 1973 are not 
on file.  There is information in the file from the NPRC that 
extensive searches for the records have been unsuccessful.  
Therefore, it is clear that additional attempts to obtain 
those records would be futile and would only serve to delay 
resolution of this appeal.  See 38 U.S.C. § 5103A(2) [VA is 
not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim]; see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

The evidence of record includes service medical records 
generated during various periods of active duty for training 
from 1975 through 1984 and reports of VA examinations, most 
recently in March 2003.  The veteran testified in support of 
his claim at personal hearings at the RO in July 1995 and in 
December 1999.  
There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2002); see Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  38 U.S.C.A. §§ 101(24), 1110, 1131; 
38 C.F.R. §§ 3.6 (a)(d), (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Factual background

Service medical records show that in January 1971 the veteran 
was treated for a complaint of left-sided chest pain that he 
attributed to being dragged along the ground in a parachute 
jump.  Clinical examination revealed swelling about the left 
sided clavicle with some tenderness.  Radiographic 
examination revealed no fractures of the chest or ribs.  In 
March 1971, the veteran was noted to continue to complain of 
chest pain.  He reported that he experienced the pain on 
performing "hard" physical exercises.  The diagnostic 
impression was that the veteran had "hyperventilation 
syndrome."  There appear to have been no further complaints 
of chest discomfort during service.  During service 
department physical examinations in May 1977, January 1984, 
and March 1986, the veteran's lungs and chest were clinically 
evaluated as normal.

The veteran filed an initial claim of entitlement to service 
connection with VA in June 1987.  He listed a number of 
claimed disabilities; a chest condition was not among them.  
He was accorded a VA physical examination.  In October 1987 
he listed a number of complaints; he did not mention his 
chest.  A VA chest x-ray in November 1987 revealed that the 
lung fields were clear and the heart was normal in size.  The 
veteran's heart was clinically evaluated as normal on VA 
examination in December 1987. 

In May 1994, the veteran claimed entitlement to service 
connection for a chest condition.  In July 1995, the veteran 
testified that he had a "deformity in the rib cage," that 
caused "restriction to the expansion of the left lung," and 
further caused him to be become winded from exertion.  He 
stated that the condition was caused by the January 1971 
parachute jump, and that he increasingly noticed the 
condition as he became older.  He stated that he had not 
reinjured his chest since January 1971. 

The veteran underwent a VA physical examination in October 
1995.  He reported that while serving on active duty, he was 
dragged by a parachute "1.5 miles due to high winds," 
resulting in the parachute rigging cinching into his neck and 
around his rib cage.  He reported having discomfort in the 
rib cage after exertion, which he exemplified as being 
"running a couple of miles."  He denied experiencing any 
dyspnea on exertion or limitation in his ability to exercise.

Upon physical examination, the veteran was noted to have a 
slight prominence of the left anterior inferior rib cage.  
The examiner noted that the veteran's rib cage was otherwise 
"sturdy," with mild discomfort during palpation, without 
point tenderness.  There was noted no active malignancy, no 
structural changes to the lungs, and no evidence of active 
disease.  The examiner opined that the veteran had a "chest 
wall syndrome secondary to trauma.  No demonstrable pulmonary 
injury related to this trauma."  

Pursuant to the Board's August 2000 remand, the veteran was 
afforded a fee basis VA examination in March 2003.  The 
examiner reviewed the claims file.  Examination of the chest 
and lungs revealed no abnormalities.  Pulmonary function 
tests showed normal respiratory function.  Chest x-ray 
revealed no abnormality.  The examiner stated that there was 
no objective evidence or pathology found to render a 
definitive diagnosis for the nonspecific chest pain.  In an 
addendum dated in April 2003, the VA examiner opined that the 
veteran did not have a chest wall disability as a result of 
any in-service injury.  

Analysis

The veteran contends that he has a condition of the left 
chest incurred during his military service.  As noted above, 
in order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of such disability; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), the veteran has 
presented no competent medical evidence that he has a 
currently condition of the left chest.  Clinical evaluation 
by VA in March 2003 revealed normal findings regarding the 
veteran's chest and lungs, resulting in the examiner's 
diagnosis that there was no objective evidence or pathology 
found to render a definitive diagnosis for the veteran's 
nonspecific chest pain.  This negative finding is generally 
consistent with earlier examination.  The Board notes, 
however, the October 1995 diagnosis of chest wall syndrome 
secondary to trauma.  After a careful review of the file, the 
Board concludes that such finding is outweighed by earlier 
and later medical evidence which finds no such disability.  
The Board additionally observes that the October 1995 
examiner's report included the comment "CXR WNL" [chest x-
ray within normal limits.  This negative chest x-ray appears 
to be somewhat inconsistent with the diagnosis of a chest 
wall condition, but it is consistent with all other chest x-
rays, which are pertinently negative.  The medical evidence, 
taken as a whole, in particular the report of the very 
thorough recent examination, supports the proposition that no 
current chest disability (to include disabilities involving 
the veteran's heart and lungs) exists.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Hickson element 
(1) has therefore not been met, and the veteran's claim fails 
on that basis alone.

To the extent that the veteran contends that he has a 
disability of the chest, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered in support of the veteran's claim are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.

The Board hastens to add that it does not doubt the veteran's 
report of pain in the area of his chest.  However, symptoms 
such as hip alone, without a finding of an underlying 
disability, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In short, absent 
a specific chest disability, medically diagnosed, service 
connection cannot be granted.

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Accordingly, 
for the sake of completeness the Board will address the 
remaining two Hickson elements.

The service medical records indicate that the veteran was 
treated in January and March 1971 for complaint of left-sided 
chest pain that he attributed to being dragged along the 
ground in a parachute jump.  Hickson element (2), in service 
injury, has therefore been met. 

With respect to Hickson element (3), medical nexus, there is 
no medical evidence of a nexus between the claimed current 
disability and service.  In fact, in an addendum dated in 
April 2003, the VA examiner who conducted the March 2003 
evaluation opined that the veteran did not have a chest wall 
disability as a result of any in-service injury.  Therefore, 
Hickson element (3) is also not met.  As discussed above, 
insofar as the veteran has attempted to satisfy Hickson 
element (3) through his own statements, this is not competent 
medical evidence.  See Espiritu, supra.

It appears that the veteran may be contending that he has had 
chest pain continually since service.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service and still 
has such condition. Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be substantiated if (1) the condition is 
noted during service, (2) continuity of symptomatology is 
demonstrated thereafter, and (3) competent evidence relates 
the present condition to that symptomatology. 
See Savage v. Gober, 10 Vet. App. 488 (1997).
  
In this case, there is no objective demonstration of 
continuity of chest wall symptomatology after service.  
Indeed, as noted by the Board in the factual background 
section above, the veteran did not refer to any such problem 
in his initial claim of entitlement to VA benefits in 1987 
and he did not complain of such problems in connection with 
the 1987 VA examination.  There are no medical treatment 
records or other evidence which document continuing 
symptomatology for a number of years after service.

Moreover, there is no competent medical nexus evidence which 
serves to link the claimed chest problems and the veteran's 
military service.  Such supporting medical evidence is 
required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. Indeed, as discussed in above, the one 
medical opinion of record is unfavorable to the veteran's 
claim. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a condition of the left chest.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a condition of the left 
chest is denied.  


REMAND

2.  Entitlement to service connection for degenerative joint 
disease of both knees. 

The veteran contends that his currently diagnosed bilateral 
knee arthritis is the result of injuries he sustained during 
a parachute jump in 1972.  

The VCAA specifies that, in the case of a disability 
compensation claim, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159 (2002).

In Charles v. Principi, 16 Vet. App. 370, 374-5 (2002), the 
Court found that VA had not fulfilled the duty to assist when 
it failed to provide the veteran with a medical examination 
and opinion.  The veteran had a diagnosis of tinnitus, which 
the Court found met the requirement of competent evidence of 
a current disability.  In addition, the veteran had provided 
lay evidence, through hearing testimony, that he experienced 
ringing in the ears in service and ever since service.  This 
lay evidence constituted evidence that the disability may be 
associated with the veteran's active service.  The Court 
concluded that, because a medical opinion was necessary to 
decide the claim, the VCAA required VA to obtain a medical 
nexus opinion.  

The Board believes that this issue presents similar 
circumstances.  Service department records show that the 
veteran injured his right knee during a parachute jump in 
June 1980 and (unlike the chest issue adjudicated above) 
current medical evidence reflects degenerative joint disease 
of both knees.  As such, the Board feels that a VA 
examination containing a nexus opinion should be obtained and 
associated with the veteran's claims file.    

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the veteran 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
degenerative joint disease of both knees.  
After obtaining any necessary 
authorization, the VBA should request 
copies of all indicated records not 
currently on file directly from the 
providers.  

2.  VBA should schedule the veteran for a 
VA orthopedic examination to determine 
the etiology of any current disease of 
both knees.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should express an opinion as to 
whether any knee disability identified is 
as least as likely as not be related to 
parachute jumps during the veteran's 
active duty or active duty for training.  
A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, VBA should readjudicate 
the issue of entitlement to service 
connection for degenerative joint disease 
of both knees.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and be afforded a reasonable  opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



